DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 9/29/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/202,11/12/2021,11/24/2021 was  considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14 are rejected under 35 U.S.C. 10)(a)(2) as being anticipated by Yamamoto et al (US 2019/0207055).

With respect to claim 1,Yamamoto et al ’055 teach   a method of manufacturing a semiconductor optical device comprising the steps of: forming an etch stop layer”20” on an InP growth substrate”10”, the etch stop layer “20” inherently having a thickness of 100 nm or less; and forming a semiconductor laminate”35” on the etch stop layer”20” by stacking a plurality of InGaAsP-based III-V group compound semiconductor layers comprising at least In and P (see fig.3B and related description)).
With respect to claim 2, Yamamoto et al ’055  teach the method of manufacturing a semiconductor optical device, wherein the thickness of the etch stop layer is 50 nm or less (see fig.3B and related description).
With respect to claim 3, Yamamoto et al ’055  teach the method of manufacturing a semiconductor optical device, wherein the thickness of the etch stop layer is 20 nm or less (fig. 3B and related description).
With respect to claim 4, Yamamoto et al ’055  teach the method of manufacturing a semiconductor optical device, wherein the method further comprises the steps of: bonding a support substrate”60,70,80” to the semiconductor laminate “35”having at least a metal bonding layer interposed there between; and removing the InP growth substrate(see fig. 4A and 4B and related description)
With respect to claim 7,  Yamamoto et al’055 teach  the method of manufacturing a semiconductor optical device, wherein the semiconductor laminate comprises an n-type cladding layer, an active layer, and a p-type cladding layer, in this order, and the p-type cladding layer has a thickness of 1200 nm to 9000 nm(see para 0058) .
With respect to claim 8, Yamamoto et al ‘055 teach the method of manufacturing a semiconductor optical device, wherein the thickness of the p-type cladding layer is 2400 nm to 9000 nm(see para 0058).
With respect to claim 9, Yamamoto et al ’055  teach an intermediate article of a semiconductor optical device comprising: an InP growth substrate; an etch stop layer formed on the InP growth substrate, the etch stop layer inherently  having a thickness of 100 nm or less; and a semiconductor laminate formed on the etch stop layer, the semiconductor laminate comprising a plurality of InGaAsP-based III-V group compound semiconductor layers comprising at least In and P stacked one another(see fig. 4A-4B and related descrption).
With respect to claim 10, Yamamoto et al’055 teach the intermediate article of a semiconductor optical device, wherein the thickness of the etch stop layer is inherently 50 nm or less.
With respect to claim 11, Yamamoto et al’055 the intermediate article of a semiconductor optical device, wherein the thickness of the etch stop layer is inherently 20 nm or less.
With respect to claim 12, Yamamoto et al teach the intermediate article of a semiconductor optical device, wherein the semiconductor laminate comprises an n-type cladding layer, an active layer, and a p-type cladding layer, in this order, and the p-type cladding layer has a thickness of 1200 nm to 9000 nm.(see para 0058)
With respect to claim 13, Yamamoto et al teach the intermediate article of the semiconductor optical device, wherein the thickness of the p-type cladding layer is 2400 nm to 9000 nm(para 0058).
With respect to claim 14, Yamamoto et al teach the intermediate article of a semiconductor optical device, wherein the intermediate article further comprises a support substrate”80” bonded to the semiconductor laminate having at least a metal bonding layer”70” interposed there between( See fig. 4A-4B and related description).
Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al (US 2020/0381589).
With respect to claim 1, Yamamoto et al ’589   teaches a method of manufacturing a semiconductor optical device comprising the steps of: forming an etch stop layer”20” on an InP growth substrate”10”, 
With respect to claim 2, Yamamoto et al ’589   the method of manufacturing a semiconductor optical device, wherein the thickness of the etch stop layer is inherently 50 nm or less. .(see fig.4 and related description)
With respect to claim 3, Yamamoto et al ’589 the method of manufacturing a semiconductor optical device, wherein the thickness of the etch stop layer is inherently 20 nm or less. .(see fig.4 and related description)
With respect to claim 4, Yamamoto et al ’589   the method of manufacturing a semiconductor optical device, wherein the method further comprises the steps of: bonding a support substrate””80” to the semiconductor laminate “35”having at least a metal bonding layer””60B”  interposed there between; and removing the InP growth substrate. .(see fig.4 and related description)
With respect to claim 5, Yamamoto et al ’589 teach   the method of manufacturing a semiconductor optical device, wherein a portion of the etch stop layer “20”serves as an n-type InGaAs contact laye”20A”.(see fig.4 and related description)
With respect to claim 6, Yamamoto et al ’589   teach the method of manufacturing a semiconductor optical device, wherein the n-type InGaAs contact layer “20A”has a thickness of inherently 1 nm to 100 nm. .(see fig.4 and related description)
With respect to claim 7, Yamamoto et al ’589   teach the method of manufacturing a semiconductor optical device, wherein the semiconductor laminate comprises an n-type cladding layer, an active layer, and a p-type cladding layer, in this order, and the p-type cladding layer”37” has a thickness of 1200 nm to 9000 nm.(see para 0063) .(see fig.4 and related description)
With respect to claim 8, Yamamoto et al ’589   teach the method of manufacturing a semiconductor optical device, wherein the thickness of the p-type cladding layer is 2400 nm to 9000 nm.(see parea 0063) .(see fig.4 and related description)
With respect to claim 9, Yamamoto et al ’589   teach an intermediate article of a semiconductor optical device comprising: an InP growth substrate; an etch stop layer formed on the InP growth substrate, the etch stop layer inherently having a thickness of 100 nm or less; and a semiconductor laminate formed on the etch stop layer, the semiconductor laminate comprising a plurality of InGaAsP-based III-V group compound semiconductor layers comprising at least In and P stacked one another.(see fig.4 and related description)
With respect to claim 10, Yamamoto et al ’589   teach the intermediate article of a semiconductor optical device, wherein the thickness of the etch stop layer “20”is inherently 50 nm or less.(see fig.4 and related description)
With respect to claim 11, Yamamoto et al ’589  teach the intermediate article of a semiconductor optical device according to claim 10, Yamamoto et al ’589   teach wherein the thickness of the etch stop layer”20” is inherently 20 nm or less. .(see fig.4 and related description)
With respect to claim 12, Yamamoto et al ’589  teach the intermediate article of a semiconductor optical device, wherein the semiconductor laminate”35” comprises an n-type cladding layer, an active layer, and a p-type cladding layer, in this order, and the p-type cladding layer”37” has a thickness of 1200 nm to 9000 nm(para 0063). .(see fig.4 and related description)
With respect to claim 13, Yamamoto et al ’589 teach the intermediate article of the semiconductor optical device, wherein the thickness of the p-type cladding layer37” is 2400 nm to 9000 nm (para 0063). .(see fig.4 and related description)
With respect to claim 14, Yamamoto et al ’589  teach the intermediate article of a semiconductor optical device, wherein the intermediate article further comprises a support substrate”80” bonded to .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Speck et al”2020/0381589) teach etch stop layer thickness typically in the range of is 1nm 100 nm (see par 0038). 
                                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/
 Primary Examiner, Art Unit 2816